DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 16 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  However, only a copy of WO 2015/104018 has been provided.  The IDS has been placed in the application file, but the information referred to therein has not been considered.
All foreign patent documents (except for WO 2015/104018) and all non-literature publications listed in this IDS have not been considered during prosecution.  The Office Action mailed 13 November 2020 incorrectly stated that they were considered.
Although Applicant states on “Section 4” of the IDS that copies of these references were submitted in prior applications, the instant application does not rely on any of these applications for an earlier filing date under 35 U.S.C. 120.  See 37 CFR 1.98(d). 

Allowable Subject Matter
Claims 16-20, 22-24, 28-39, 41 and 42 are allowed.
	With respect to independent claims 16, 22, 28, 36 and 42, the prior art does not disclose a system for automatically growing tissue comprising the combination of claimed subsystems.  Although each element is individually known, the prior art does not disclose a motivation or guidance for how to arrive at the claimed combinations.  Applicant’s arguments are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799